DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inlet" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether applicant refer “the inlet” to “an inlet portion” or “a planar inlet”.
Claim 1 recites the limitation "the planar inlet and outlet portions" in lines 7-10  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether applicant refers this limitation to an inlet, outlet portions or a planar inlet, outlet. 
Claim 9 recites the limitation "the planar and outlet portions" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether applicant refers this limitation to an inlet, outlet portions or a planar inlet, outlet. 

Claim 11 recites the limitation "the first and second outlets" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether applicant refer the first and second outlet to a first and second outlet portions or a first and second planar outlets.
Claim 14 recites the limitation "the inlet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether applicant refers the inlet to an inlet portion or planar inlet in claim 9.
Claim 14 recites the limitation "the first and second outlets" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether applicant refers the first and second outlet to a first and second planar outlets or outlet portion. 
Claim 15 recites the limitation "the inlet" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether applicant refer “the inlet” to an inlet portion or a planar inlet. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,845,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between claim 9 of the application and claim 9 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 9 is in effect a “species’ of the “generic” invention of claim 9.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d2010 (Fed. Cir. 1993). Since claim 9 is anticipated by claim 9 of the patent, it is not patentable distinct from claim 9 of the patent.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,845,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between claim 9 of the application and claim 9 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 15 is in effect a “species’ of the “generic” invention of claim 5.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d2010 (Fed. Cir. 1993). Since claim 15 is anticipated by claim 5 of the patent, it is not patentable distinct from claim 5 of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US 2013/0025838A1).   Regarding claim 15, Kato discloses (figures 1,3, 4,10 and 11) a header duct (3) for supplying a fluid to one or more components (5), the header duct comprising an inlet portion having a planar inlet (9); an outlet portion having first and second planar outlets that are non-parallel to the inlet. There are two possible interpretations of the first and second planar outlet. The first interpretation of the first and second planar outlet are two openings defined by two adjacent end of 8a,8b,8c,8d, as seen in figure 3. The alternative interpretation of the first and second planar outlet are the two openings that have the tubes 5 inserted therein; a first center point of the first planar outlet, a second center point of the second planar outlet, and a third center point of the inlet are co-planar (see figure 2, the center of the inlet, and center of tubes 5 are in co-planar A).  Kato further discloses (figures 1,3 and 4) a transition portion (portion equipped with 8a,8b,8c,8d) extending from the inlet portion to the outlet portion and defining a bend, wherein the transition portion is continuous with the inlet and outlet portions, and wherein the transition has internal topography (see the protrusion formed by ribs 8a,8b,8c,8d) defining a non-monotonic .  

    PNG
    media_image1.png
    454
    901
    media_image1.png
    Greyscale

Figure A: the modified figure corresponds to figure 2 of Kato with limitations shown.

Regarding claim 17, Kato discloses (figure B) that the internal topographical defines a convex curvature adjacent the inlet portion that smoothly transition to a concave curvature along a second intermediate plane perpendicular to the first intermediate plane and intersecting the planar inlet. 


    PNG
    media_image2.png
    689
    595
    media_image2.png
    Greyscale

Figure B: the modified figure corresponds to figure 5 of Kato with limitation shown
Regarding claim 18, Kato discloses (figure 3) that the internal topography includes lateral walls having a concave curvature (forms along and between the protrusion 8a,8b,8c,8d) that converge towards a lateral dimension of the first and second planar outlets.
Regarding claim 19, Kato discloses (figures 1-3) that the planar inlet (opening of 9) has a circular cross-sectional area, and where each of the first and second planar outlets has a rectangular cross-sectional area to fit tubes 5. 
Regarding claim 20, Kato discloses (figure 3) that walls of the inlet portion (9) diverge from the planar inlet (opening of 9) to the transition portion (potion has protrusions 8). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shields et al. (US 7,121,329)  in view of Lambert WO 9911421.  Shields discloses (figures 2 and 3) a header duct (12) for supplying a fluid to one or more components (16), the header duct comprising an inlet portion (36) having a planar inlet (at the end of 36); an outlet portion having first and second planar outlets (26)  that are non-parallel to the inlet; a transition portion (30) extending from the inlet portion to the outlet portion and defining a bend (see figures 2 and 3), wherein the transition portion is continuous with the inlet and outlet portions, and wherein the transition has internal topography (inner surface of the transition portion) defining a non-monotonic cross sectional area distribution between the inlet and outlet portions. (figure 1, the cross sectional area distribution between the inlet and the outlet portion changes from the inlet to the outlet). Regarding claim 9,    Shield does not disclose that the walls of the inlet portion diverge from the planar inlet to the transition portion. Lambert discloses (figures 5-6) a header duct (100) that has walls of the inlet portion diverge from the planar inlet (102) to the transition portion (106), which facilitates the flow of the fluid from the planar inlet into the header since the flow area is increased. Since Lambert is from the same field of endeavor, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lambert’s teaching in Shield’s device for a purpose of facilitating the flow of the fluid from the planar inlet to the header.
Regarding claim 12, Shields discloses (figure 3 and figure C show below) the internal topography includes a lateral-extending bulbous region that increases an effective radius of the bend within the transition portion (the enlarged area increases effective radius of the bend).


    PNG
    media_image3.png
    473
    577
    media_image3.png
    Greyscale

Figure C: The modified figure corresponds to figure 3 with limitations shown.

Note: The term “topography” is defined as the arrangement of the natural or artificial physical features of an area (Merriam Webster dictionary) and the term “monotomic” is defined as having the property either of never increasing or never decreasing (Merriam Webster dictionary). Therefore, the “non-monotomic” is reasonably to interpret as the property of increasing or decreasing. 



Claims 9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (AAPA, Figure 1A,1B) in view of Lambert (WO 9911421).  AAPA  discloses (figures 1A,1B) a header duct for supplying a fluid to one or more components, the header duct comprising an inlet portion (16) having a planar inlet (12); an outlet portion (20) having first and second planar outlets (14a,14b) that are non-parallel to the inlet, a transition portion (18) extending from the inlet portion to the outlet portion and defining a bend (22), wherein the transition portion (18) is continuous with the inlet (16) and outlet portions (20), and wherein the transition (18) has internal topography (inner surface area with tapered end) defining a non-monotonic cross sectional area distribution between the inlet and outlet portions. (the cross sectional area distribution between the inlet and the outlet portion decreases).  Regarding claim 9, AAPA does not disclose that the walls of the inlet portion diverge from the planar inlet to the transition portion. Lambert discloses (figures 5-6) a header duct (100) that has walls of the inlet portion diverge from the planar inlet (102) to the transition portion (106), which facilitates the flow of the fluid from the planar inlet into the header since the flow area is increased. Since Lambert is from the same field of endeavor, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lambert’s teaching in AAPA’s device for a purpose of facilitating the flow of the fluid from the planar inlet to the header.
Regarding claim 11, AAPA  further discloses (paragraph 3 in the specification) that a first plane contains a center point of the inlet (12) and extends perpendicular to the planar inlet, and wherein a second plane contains center points of the first and second outlet and extends parallel to a longitudinal dimension of the first and second outlets, and wherein the first plane is parallel to and offset from the second plane. 
Regarding claim 14, AAPA discloses that the inlet (12) has a circular cross sectional area, and wherein each of the first and second outlets (14) has rectangular cross sectional area.  (see figure 1A)
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2013/0025838A1) in view of Lambert (WO 9911421). Kato discloses (figures 1,3, 4,10 and 11) a header duct (3) for supplying a fluid to one or more components (5), the header duct comprising an inlet portion having a planar inlet (9); an outlet portion having first and second planar outlets that are non-parallel to the inlet. There are two possible interpretations of the first and second planar outlet. The first interpretation of the first and second planar outlet are two openings defined by two adjacent end of 8a,8b,8c,8d, as seen in figure 3. The alternative interpretation of the first and second planar outlet are the two openings that have the tubes 5 inserted therein. Kato further discloses (figures 1,3 and 4) a transition portion (portion equipped with 8a,8b,8c,8d) extending from the inlet portion to the outlet portion and defining a bend, wherein the transition portion is continuous with the inlet and outlet portions, and wherein the transition has internal topography (see the protrusion formed by ribs 8a,8b,8c,8d) defining a non-monotonic cross sectional area distribution between the inlet and outlet portions. (see figure 4, to see that the cross sectional area distribution between the inlet and the outlet portion varies). Regarding claim 9,  Kato does not disclose that walls of the inlet portion diverge from the planar inlet to the transition portion. Lambert discloses (figures 5-6) a header duct (100) that has walls of the inlet portion diverge from the planar inlet (102) to the transition portion (106), which facilitates the flow of the fluid from the planar inlet into the header since the flow area is increased. Since Lambert is from the same field of endeavor, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lambert’s teaching in Kato’s device for a purpose of facilitating the flow of the fluid from the planar inlet to the header.
      Regarding claim 10, Kato discloses a protrusion (8a,8b,8c,8d) positioned between two depression (groove formed between 8a,8b,8c,8d) and disposed on the inside corner of the bend adjacent to the inlet portion (9) (the ribs 8a,8b,8c,8d disposed on the inner surface of the transition portion), wherein the protrusion (8a,8b,8c,8d) is defined by a convex curvature and the depressions are defined by a concave curvature when viewed in a cross section intersecting the protrusion and extending perpendicular to the planar inlet. (see figures 5 or 6).

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2013/0025838A1) in view of Koenka et al. (US 2015/0211812A1).  Regarding claim 1,  Kato discloses (figures 1,3, 4,10 and 11) a header duct (3) for supplying a fluid to one or more components (5), the header duct comprising an inlet portion having a planar inlet (9); an outlet portion having first and second planar outlets that are non-parallel to the inlet. There are two possible interpretations of the first and second planar outlet. The first interpretation of the first and second planar outlet are two openings defined by two adjacent end of 8a,8b,8c,8d, as seen in figure 3. The alternative interpretation of the first and second planar outlet are the two openings that have the tubes 5 inserted therein. Kato further discloses (figures 1,3 and 4) a transition portion (portion equipped with 8a,8b,8c,8d) extending from the inlet portion to the outlet portion and defining a bend, wherein the transition portion is continuous with the inlet and outlet portions, and wherein the transition has internal topography (see the protrusion formed by ribs 8a,8b,8c,8d) defining a non-monotonic cross sectional area distribution between the inlet and outlet portions. (see figure 4, to see that the cross sectional area distribution between the inlet and the outlet portion varies).  Kato discloses further a protrusion (8a,8b,8c,8d) positioned between two depression (groove formed between 8a,8b,8c,8d) and disposed on the inside corner of the bend adjacent to the inlet portion (9) (the ribs 8a,8b,8c,8d disposed on the inner surface of the transition portion), wherein the protrusion (8a,8b,8c,8d) is defined by a convex curvature and the depressions are defined by a concave curvature when viewed in a cross section intersecting the protrusion and extending perpendicular to the planar inlet. (see figures 5 or 6).  Regarding claim 1, However, Kato does not disclose that the protrusion is a discrete component attached to the transition duct.  Koenka discloses (figures 3, 5 and paragraph 30) a header that has a protrusion (60) attached to a transition duct (36), wherein the protrusion (60) can be formed separately and attach with the transition duct as desired for an obvious reason of allowing the protrusion to be moved and adjust as desired.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Koenka’s teaching in Kato’s device for a purpose of an obvious reason of allowing the protrusion to be moved and adjust as desired. 
Regarding claim 8, Kato further discloses (figure 5) that the walls (9) of the inlet portion diverge from the planar inlet to the transition portion. (extends from the planar inlet to the transition portion having protrusions 8). 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2013/0025838A1) in view of Koenka et al. (US 2015/0211812A1).   Kato further (figures 5-6) discloses a protrusion (8a,8b,8c,8d) positioned between two depression (groove formed between 8a,8b,8c,8d) and disposed on the inside corner of the bend adjacent to the inlet portion (9) (the ribs 8a,8b,8c,8d disposed on the inner surface of the transition portion), wherein the protrusion (8a,8b,8c,8d) is defined by a convex curvature and the depressions are defined by a concave curvature when viewed in a cross section intersecting the protrusion and extending perpendicular to the planar inlet. (see figures 5 or 6).  However, Kato does not disclose that the protrusion is a discrete component attached to the transition duct. Koenka discloses (figures 3, 5 and paragraph 30) a header that has a protrusion (60) attached to a transition duct (36), wherein the protrusion (60) can be formed separately and attach with the transition duct as desired for an obvious reason of allowing the protrusion to be moved and adjust as desired.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Koenka’s teaching in Kato’s device for a purpose of an obvious reason of allowing the protrusion to be moved and adjust as desired. 


.
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the laterally extending bulbous region that increase an effective radius of the bend within the transition portion in combination with the protrusion as claimed. .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takenaka et al. (JP 2012241627A) discloses an intercooler. 
Hund Simon et al. (DE 102015219653A1) discloses a diffusor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763